Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000163
                                                         18-JUN-2014
                                                         10:29 AM



                           SCWC-10-0000163


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                 vs.


              JOE ANTONIO also known as JOSE ANTONIO,

                  Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-10-0000163; CR. NO. 08-1-0751(1))


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on May 4, 2014, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, June 18, 2014.


Taryn R. Tomasa                    /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson